Citation Nr: 1815345	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-09 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether reduction of rating for left shoulder rotator cuff tendonitis from 20 percent to 10 percent disabling from August 22, 2013 was proper.

2.  Entitlement to an initial rating in excess of 30 percent for headache disorder.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for a genitourinary disability (claimed as blood in the urine).

9.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and panic disorder.

10.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the thoracic spine.

11.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.

12.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

13.  Entitlement to an initial rating in excess of 10 percent for left knee meniscus degeneration.

14.  Entitlement to an initial rating in excess of 10 percent for tender cyst of the abdomen.

15.  Entitlement to an initial rating in excess of 10 percent for dermatitis of the body and face.

16.  Entitlement to an initial compensable rating for right wrist strain.

17.  Entitlement to an initial compensable rating for right elbow scar.

18.  Entitlement to an initial compensable rating for left eye cataracts with floaters.

19.  Entitlement to an initial compensable rating for hypertension.

20.  Entitlement to an initial compensable rating for heartburn/GERD.

21.  Entitlement to an initial compensable rating for right foot plantar fasciitis.

22.  Entitlement to an initial compensable rating for cysts secondary to angiolipomas.

23.  Entitlement to an initial compensable rating for left lower back scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and December 2013 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Winston-Salem, North Carolina RO.

In September 2016, the Veteran indicated that he did not desire a hearing.  

The issues of entitlement to service connection for a right shoulder disability, obstructive sleep apnea, a left hip disability, a right hip disability, a left foot disability, and a genitourinary disability; and for higher initial ratings for PTSD and panic disorder, headache disorder, degenerative disc disease of the thoracic spine, degenerative disc disease of the cervical spine, right knee strain, left knee meniscus degeneration, tender cyst of the abdomen, dermatitis of the body and face, right wrist strain, right elbow scar, left eye cataracts with floaters, hypertension, heartburn/GERD, right foot plantar fasciitis, cysts secondary to angiolipomas, and left lower back scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2012 rating action, entitlement to an evaluation of 20 percent disabling for rotator cuff tendonitis of the left shoulder, effective December 2010, was granted.

2.  In a December 2013 rating action, the evaluation for rotator cuff tendonitis of the left shoulder was reduced to 10 percent, effective August 22, 2013.

3.  The reduction of the rating from 20 percent to 10 percent disabling was not proper because the evidence on which the reduction was based did not reflect an actual improvement in the Veteran's condition.

4.  Resolving reasonable doubt in favor of the Veteran, since the grant of service connection, chronic headaches have manifested with symptoms that more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The requirements for restoration of a 20 percent evaluation for the Veteran's rotator cuff tendonitis of the left shoulder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5201, 5202 (2017).

2.  The criteria for an initial rating of 50 percent for chronic headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2017).  

Restoration of Left Shoulder Rating 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344 (c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 5 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Further, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 5 Vet. App. at 420-421.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Service connection for rotator cuff tendonitis of the left shoulder was granted in an August 2012 rating decision.  An initial 20 percent rating was assigned under Diagnostic Codes 5201 and 5202 from December 31, 2010.  The December 2013 rating decision on appeal reduced the rating to 10 percent, effective from August 22, 2013.  The Veteran disagreed with the reduction.  

Diagnostic Code 5201 (limitation of motion of the arm) provides different ratings for the major and minor extremities.  Per examination reports, the Veteran is right handed; therefore, the evaluation of this disability will consider the ratings for the minor extremity.  See 38 C.F.R. § 4.69.

Under DC 5201, a 20 percent rating is warranted where motion of the arm is limited to the shoulder level or where motion of the arm is limited to midway between the side and shoulder level; and a 30 percent rating is warranted where motion of the arm is limited to 25 degrees from the side.

Normal range of motion of the arm is abduction and forward flexion from zero to 180 degrees each, and internal and external rotation zero to 90 degrees each.        See 38 C.F.R. § 4.71a, Plate I.  Both abduction and forward flexion are relevant to determining the range of motion in the affected shoulder, for the purpose of applying DC 5201.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

Under Diagnostic Code 5202, which rates impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate or marked deformity of the minor arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent for the minor arm.  A 40 percent rating is granted for fibrous union of the minor arm; a 50 percent rating is granted for nonunion (false flail joint) of the minor arm; and a 70 percent rating is granted for loss of head of (flail shoulder) for the minor arm.

The initial 20 percent rating was assigned based on findings on a June 2012 VA examination.  That examination found left shoulder flexion to 160 degrees, with painful motion beginning at 10 degrees.  Left shoulder abduction was to 110 degrees, with painful motion beginning at 100 degrees.  After repetitive motion, left shoulder flexion and abduction were each to 170 degrees.  The examiner noted that there was functional loss of the left shoulder in the form of less movement and weakened movement.  There was pain on palpation, and guarding of the left shoulder.  Hawkins impingement test was positive.  Empty can test was negative.  External rotation/infraspinatus strength test was positive.  The examiner noted a history of instability/dislocation of the left shoulder.  The crank apprehension and relocation test was positive.  Guarding of all arm movements were noted.  The examiner noted that impact of the left shoulder disability on the Veteran's ability to work was in the form of limitation of lifting, pulling, and pushing.

The reduction was based upon findings on an August 2013 VA examination.  On that examination, the Veteran reported that his left shoulder condition had worsened, and that he had had steroid injections and chiropractor treatments.  The Veteran described pain when he lifted his arm above the shoulder level.  On examination, left shoulder flexion was to 120 degrees and left shoulder abduction was to 110 degrees.  After repetitive motion, left shoulder flexion and abduction were each to 130 degrees.  There was localized tenderness or pain on palpation, and guarding of the left shoulder.  Hawkins impingement test was positive.  Empty can test was positive.  External rotation/infraspinatus strength test was positive.  The examiner stated that there was no history of instability/dislocation of the left shoulder; however the crank apprehension and relocation test was positive, indicating shoulder insatiability.  The examiner noted that left shoulder internal rotation ended at 60 degrees and that there were contributing factors of pain, weakness, fatigability, and/or incoordination, and additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time.  The examiner noted that the Veteran had reported increased pain in his left shoulder.  "Range of motion is limited in the left shoulder on physical exam, however I cannot compare any previous measurements."

The record does not establish that the rating reduction was warranted.  The Veteran was granted entitlement to an evaluation of 20 percent disabling for his left shoulder disability on the basis of recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement at shoulder level, as noted on the June 2012 VA examination. 

Although the VA examiner in August 2013 indicated that the Veteran did not have a history of recurrent dislocations, he did note a positive crank apprehension and relocation test, which is indicative of instability, and did note the presence of guarding of the left shoulder.  Further, the ranges of motion after repetitive motion on the August 2013 examination were actually worse than those noted on the June 2012 examination.  

Thus, the evidence, taken as a whole, does not show an actual improvement in the Veteran's left shoulder disability, resulting in an improvement in his ability to function under the ordinary conditions of life and work; reexamination in August 2013 did not disclose improvement of its disability, and the Veteran himself asserted that the condition had worsened since 2012.

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's left shoulder disability did not demonstrate actual improvement and, therefore, the reduction was improper and restoration of a 20 percent evaluation for the Veteran's service connected rotator cuff tendonitis of the left shoulder, effective August 22, 2013, is granted.

Headache Disability

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; this is the highest rating available under this Diagnostic Code.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In addition, the term 'productive of severe economic inadaptability' is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

On the VA examination conducted in March 2010, prior to the Veteran's separation from service, the Veteran reported having severe, throbbing, frontal headaches four times per month that required him to lie down.  The headaches would last from one to 12 hours.  He used a cold compress for relief and did not use any medication.  He described difficulty in concentrating and doing his job due to his headaches, but had only missed work once for headaches.  He could complete his activities of daily living independently, but had to lie down with severe headaches.

On a May 22, 2012 VA treatment record, the Veteran reported frequent and constant headaches for the past month.

A June 19, 2012 VA treatment record noted that the Veteran reported increased difficulty with migraine headaches for the past several weeks, with inability to attend school routinely as a result.

On a February 26, 2013 VA TBI consult, the Veteran reported having severe headaches, with moderate nausea, moderate sensitivity to light, and moderate sensitivity to noise.  The Veteran reported that his headaches began in 2005 and increased in severity in 2007.  He reported that his headaches sometimes lasted three to four days, and that he also had short-term headaches two out of seven days.  He had associated photophobia and nausea, and he had to lie down when the headaches were really bad, with 10/10 pain.  His average headaches were described as five or six out of 10 in severity.

On VA examination conducted August 22, 2013, the Veteran reported pulsating or throbbing headache pain on both sides of the head, with nausea and sensitivity to light.  The duration of the headaches was one to two days.  The examiner stated that the Veteran had characteristic prostrating attacks of migraine headaches more than once per month.  The examiner also stated that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner stated that the Veteran's headache condition impacted his ability to work in that he "needs to lie down in a dark room for hours at times."  

After careful review of the evidence, the Board finds that an initial rating of 50 percent is warranted for the service-connected headaches.

The Veteran is competent to report the nature, frequency, and severity of the headache symptoms he has experienced.  They have reportedly occurred at least twice a month and lasted for several days.  His headaches were not described as prostrating until the August 2013 examination.  However, the prior treatment records show ongoing complaints of severe and frequent headaches that resulted in his inability to attend school.  Taking into consideration the Veteran's reported headache symptoms and affording him the benefit of reasonable doubt, the Board finds that his headache disability warrants an initial 50 percent rating based on symptoms and a history that more closely approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the highest rating available under Diagnostic Code 8100.

Accordingly, an initial rating of 50 percent is warranted after all reasonable doubt is resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

Reduction of a 20 percent evaluation for the service-connected rotator cuff tendonitis of the left shoulder to 10 percent was not proper, and restoration of the benefit is granted, effective August 22, 2013, subject to the laws and regulations governing the payment of VA monetary benefits.

An initial rating of 50 percent for headaches disorder is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

The most recent VA treatment records of the Veteran in the claims file are dated in January 2016.  In a May 2016 written statement, the Veteran requested that all current VA treatment records be obtained from the Fayetteville VAMC.  "I have had continuous care for my conditions."  The updated records must be obtained on remand.

The most recent VA examinations of the Veteran's thoracic and cervical spine disabilities were conducted in August 2013, and the left and right knee disabilities have not been examined since the in-service examination in 2010.  The Veteran's representative has requested current examinations as nearly 8 years have passed.

Further, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The examinations of record do not include such testing.

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court addressed the adequacy of "mere speculation" opinions.  The Court explained that case law and VA guidelines do not require direct observation of functional impairment after repetitive use or during a flare-up as a prerequisite to offering a DeLuca opinion.  Indeed, it is not expected that such observation will usually occur; therefore, VA examiners should offer opinions based on estimates derived from information procured from all relevant sources, including the lay statements of veterans.  If a non-speculative opinion still cannot be offered, the VA examiner must explain the basis for this conclusion.  It must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

The August 2013 VA examinations of the thoracic and cervical spine have noted the Veteran's report of flare-ups; however the detailed findings contemplated by the Sharp case have not been included.

Remand for new VA examinations to address the Correia and Sharp standards is required.  38 C.F.R. § 4.2.

The Veteran last underwent a VA psychiatric examination in April 2015.  A supplemental statement of the case was not issued following that examination.  Further, a subsequent treatment record dated in December 2015 noted that the Veteran had recently called a suicide hotline.  A current examination is needed to assess the severity of the service connected psychiatric disability.

The Veteran contends that his sleep apnea had its onset in service.  The record shows that he reported sleep problems in service.  These were discussed in conjunction with his psychiatric disability.  In July 2013, the Veteran was diagnosed with obstructive sleep apnea by a sleep study.  He believes that his in-service sleep complaints were related to the subsequently diagnosed sleep apnea.  An examination is warranted to determine whether the Veteran's sleep apnea had its onset in service.

The Veteran has diagnoses of degenerative changes of both hips as shown on X-ray in March 2015.  He contends that his hip conditions are secondary to the service connected back and/or knee disabilities.  An examination is warranted to determine the etiology of the hip disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records of the Veteran dated since January 2016 from the Fayetteville VAMC.

2.  Schedule the Veteran for a VA examination to assess the current severity of his thoracic spine, cervical spine, and left and right knee disabilities.  The examiner must review the claims file in conjunction with the examination.

The joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

The examiner should also express an opinion as to whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran is not being observed after repetitive use or during a flare-up, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations. 

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete rationale must be provided for all opinions expressed.

3.  Schedule the Veteran for a VA examination of his hips.  The examiner must review the claims file in conjunction with the examination.  All indicated tests, including X-rays if warranted, should be completed.

The examiner should identify all current left and right hip pathology found to be present.

(a) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50 percent or greater probability) that any current left or right hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

(b) The examiner should also provide an opinion as to whether it is least as likely as not that any current left or right hip disorder was caused by a service-connected disability to include degenerative disc disease of the thoracic spine, right knee strain, and left knee meniscal degeneration.  

(c) The examiner should also provide an opinion as to whether it is least as likely as not that any current left or right hip disorder was aggravated by a service-connected disability.

If aggravation is found, the examiner must determine the baseline level of hip disability prior to aggravation by a service-connected disability or disabilities.  This baseline must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of a hip disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected psychiatric disorder.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

After reviewing the file the examiner is to report the severity of the Veteran's service connected psychiatric disorder in terms conforming to the appropriate rating criteria, to include the resulting social and occupational impairment.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

5.  Schedule the Veteran for a VA examination to determine whether the Veteran's obstructive sleep apnea is related to service.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner is asked to determine whether it is at least as likely as not (50 percent or more probable) that sleep apnea had its onset in service or is due to any aspect of the Veteran's service.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his sleep apnea symptoms during and since service.

6.  Thereafter, and after undertaking any additional development indicated by the additional evidence obtained, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


